            Case 4:19-cv-02048 Document 1-1 Filed on 06/06/19 in TXSD Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 73.77.155.105

ISP: Comcast Cable
Physical Location: Houston, TX



Hit Date UTC           File Hash                                         Title
04/22/2019 01:13:50    B52FA90E4817B102F55EAB44ABF640CC2798601D          18 Year Old Models First Time Threesome

04/07/2019 05:06:22    418612CDA063819CF12372355DCD2C2573FD0337          Truth or Dare

04/07/2019 03:48:50    BC595F75F5D2747F382B845C19F4D51CCCCB5A1F          All Tied Up

04/06/2019 16:09:42    0D651A87988EBBD0E47288085510C9F8AB597567          Stunning Sexy Shower


Total Statutory Claims Against Defendant: 4




                                                  EXHIBIT A
STX287
